Case 9:20-cv-81293-RKA Document 1-2 Entered on FLSD Docket 08/10/2020 Page 1 of 82




                               Exhibit A
Case 9:20-cv-81293-RKA Document 1-2 Entered on FLSD Docket 08/10/2020 Page 2 of 82
Case 9:20-cv-81293-RKA Document 1-2 Entered on FLSD Docket 08/10/2020 Page 3 of 82
Case 9:20-cv-81293-RKA Document 1-2 Entered on FLSD Docket 08/10/2020 Page 4 of 82
Case 9:20-cv-81293-RKA Document 1-2 Entered on FLSD Docket 08/10/2020 Page 5 of 82
Case 9:20-cv-81293-RKA Document 1-2 Entered on FLSD Docket 08/10/2020 Page 6 of 82
Case 9:20-cv-81293-RKA Document 1-2 Entered on FLSD Docket 08/10/2020 Page 7 of 82
Case 9:20-cv-81293-RKA Document 1-2 Entered on FLSD Docket 08/10/2020 Page 8 of 82
Case 9:20-cv-81293-RKA Document 1-2 Entered on FLSD Docket 08/10/2020 Page 9 of 82
Case 9:20-cv-81293-RKA Document 1-2 Entered on FLSD Docket 08/10/2020 Page 10 of 82
Case 9:20-cv-81293-RKA Document 1-2 Entered on FLSD Docket 08/10/2020 Page 11 of 82
Case 9:20-cv-81293-RKA Document 1-2 Entered on FLSD Docket 08/10/2020 Page 12 of 82
Case 9:20-cv-81293-RKA Document 1-2 Entered on FLSD Docket 08/10/2020 Page 13 of 82
Case 9:20-cv-81293-RKA Document 1-2 Entered on FLSD Docket 08/10/2020 Page 14 of 82
Case 9:20-cv-81293-RKA Document 1-2 Entered on FLSD Docket 08/10/2020 Page 15 of 82
Case 9:20-cv-81293-RKA Document 1-2 Entered on FLSD Docket 08/10/2020 Page 16 of 82
Case 9:20-cv-81293-RKA Document 1-2 Entered on FLSD Docket 08/10/2020 Page 17 of 82
Case 9:20-cv-81293-RKA Document 1-2 Entered on FLSD Docket 08/10/2020 Page 18 of 82
Case 9:20-cv-81293-RKA Document 1-2 Entered on FLSD Docket 08/10/2020 Page 19 of 82
Case 9:20-cv-81293-RKA Document 1-2 Entered on FLSD Docket 08/10/2020 Page 20 of 82
Case 9:20-cv-81293-RKA Document 1-2 Entered on FLSD Docket 08/10/2020 Page 21 of 82
Case 9:20-cv-81293-RKA Document 1-2 Entered on FLSD Docket 08/10/2020 Page 22 of 82
Case 9:20-cv-81293-RKA Document 1-2 Entered on FLSD Docket 08/10/2020 Page 23 of 82
Case 9:20-cv-81293-RKA Document 1-2 Entered on FLSD Docket 08/10/2020 Page 24 of 82
Case 9:20-cv-81293-RKA Document 1-2 Entered on FLSD Docket 08/10/2020 Page 25 of 82
Case 9:20-cv-81293-RKA Document 1-2 Entered on FLSD Docket 08/10/2020 Page 26 of 82
Case 9:20-cv-81293-RKA Document 1-2 Entered on FLSD Docket 08/10/2020 Page 27 of 82
Case 9:20-cv-81293-RKA Document 1-2 Entered on FLSD Docket 08/10/2020 Page 28 of 82
Case 9:20-cv-81293-RKA Document 1-2 Entered on FLSD Docket 08/10/2020 Page 29 of 82
Case 9:20-cv-81293-RKA Document 1-2 Entered on FLSD Docket 08/10/2020 Page 30 of 82
Case 9:20-cv-81293-RKA Document 1-2 Entered on FLSD Docket 08/10/2020 Page 31 of 82
Case 9:20-cv-81293-RKA Document 1-2 Entered on FLSD Docket 08/10/2020 Page 32 of 82
Case 9:20-cv-81293-RKA Document 1-2 Entered on FLSD Docket 08/10/2020 Page 33 of 82
Case 9:20-cv-81293-RKA Document 1-2 Entered on FLSD Docket 08/10/2020 Page 34 of 82
Case 9:20-cv-81293-RKA Document 1-2 Entered on FLSD Docket 08/10/2020 Page 35 of 82
Case 9:20-cv-81293-RKA Document 1-2 Entered on FLSD Docket 08/10/2020 Page 36 of 82
Case 9:20-cv-81293-RKA Document 1-2 Entered on FLSD Docket 08/10/2020 Page 37 of 82
Case 9:20-cv-81293-RKA Document 1-2 Entered on FLSD Docket 08/10/2020 Page 38 of 82
Case 9:20-cv-81293-RKA Document 1-2 Entered on FLSD Docket 08/10/2020 Page 39 of 82
Case 9:20-cv-81293-RKA Document 1-2 Entered on FLSD Docket 08/10/2020 Page 40 of 82
Case 9:20-cv-81293-RKA Document 1-2 Entered on FLSD Docket 08/10/2020 Page 41 of 82
Case 9:20-cv-81293-RKA Document 1-2 Entered on FLSD Docket 08/10/2020 Page 42 of 82
Case 9:20-cv-81293-RKA Document 1-2 Entered on FLSD Docket 08/10/2020 Page 43 of 82
Case 9:20-cv-81293-RKA Document 1-2 Entered on FLSD Docket 08/10/2020 Page 44 of 82
Case 9:20-cv-81293-RKA Document 1-2 Entered on FLSD Docket 08/10/2020 Page 45 of 82
Case 9:20-cv-81293-RKA Document 1-2 Entered on FLSD Docket 08/10/2020 Page 46 of 82
Case 9:20-cv-81293-RKA Document 1-2 Entered on FLSD Docket 08/10/2020 Page 47 of 82
Case 9:20-cv-81293-RKA Document 1-2 Entered on FLSD Docket 08/10/2020 Page 48 of 82
Case 9:20-cv-81293-RKA Document 1-2 Entered on FLSD Docket 08/10/2020 Page 49 of 82
Case 9:20-cv-81293-RKA Document 1-2 Entered on FLSD Docket 08/10/2020 Page 50 of 82
Case 9:20-cv-81293-RKA Document 1-2 Entered on FLSD Docket 08/10/2020 Page 51 of 82
Case 9:20-cv-81293-RKA Document 1-2 Entered on FLSD Docket 08/10/2020 Page 52 of 82
Case 9:20-cv-81293-RKA Document 1-2 Entered on FLSD Docket 08/10/2020 Page 53 of 82
Case 9:20-cv-81293-RKA Document 1-2 Entered on FLSD Docket 08/10/2020 Page 54 of 82
Case 9:20-cv-81293-RKA Document 1-2 Entered on FLSD Docket 08/10/2020 Page 55 of 82
Case 9:20-cv-81293-RKA Document 1-2 Entered on FLSD Docket 08/10/2020 Page 56 of 82
Case 9:20-cv-81293-RKA Document 1-2 Entered on FLSD Docket 08/10/2020 Page 57 of 82
Case 9:20-cv-81293-RKA Document 1-2 Entered on FLSD Docket 08/10/2020 Page 58 of 82
Case 9:20-cv-81293-RKA Document 1-2 Entered on FLSD Docket 08/10/2020 Page 59 of 82
Case 9:20-cv-81293-RKA Document 1-2 Entered on FLSD Docket 08/10/2020 Page 60 of 82
Case 9:20-cv-81293-RKA Document 1-2 Entered on FLSD Docket 08/10/2020 Page 61 of 82
Case 9:20-cv-81293-RKA Document 1-2 Entered on FLSD Docket 08/10/2020 Page 62 of 82
Case 9:20-cv-81293-RKA Document 1-2 Entered on FLSD Docket 08/10/2020 Page 63 of 82
Case 9:20-cv-81293-RKA Document 1-2 Entered on FLSD Docket 08/10/2020 Page 64 of 82
Case 9:20-cv-81293-RKA Document 1-2 Entered on FLSD Docket 08/10/2020 Page 65 of 82
Case 9:20-cv-81293-RKA Document 1-2 Entered on FLSD Docket 08/10/2020 Page 66 of 82
Case 9:20-cv-81293-RKA Document 1-2 Entered on FLSD Docket 08/10/2020 Page 67 of 82
Case 9:20-cv-81293-RKA Document 1-2 Entered on FLSD Docket 08/10/2020 Page 68 of 82
Case 9:20-cv-81293-RKA Document 1-2 Entered on FLSD Docket 08/10/2020 Page 69 of 82
Case 9:20-cv-81293-RKA Document 1-2 Entered on FLSD Docket 08/10/2020 Page 70 of 82
Case 9:20-cv-81293-RKA Document 1-2 Entered on FLSD Docket 08/10/2020 Page 71 of 82
Case 9:20-cv-81293-RKA Document 1-2 Entered on FLSD Docket 08/10/2020 Page 72 of 82
Case 9:20-cv-81293-RKA Document 1-2 Entered on FLSD Docket 08/10/2020 Page 73 of 82
Case 9:20-cv-81293-RKA Document 1-2 Entered on FLSD Docket 08/10/2020 Page 74 of 82
Case 9:20-cv-81293-RKA Document 1-2 Entered on FLSD Docket 08/10/2020 Page 75 of 82
Case 9:20-cv-81293-RKA Document 1-2 Entered on FLSD Docket 08/10/2020 Page 76 of 82
Case 9:20-cv-81293-RKA Document 1-2 Entered on FLSD Docket 08/10/2020 Page 77 of 82
Case 9:20-cv-81293-RKA Document 1-2 Entered on FLSD Docket 08/10/2020 Page 78 of 82
Case 9:20-cv-81293-RKA Document 1-2 Entered on FLSD Docket 08/10/2020 Page 79 of 82
Case 9:20-cv-81293-RKA Document 1-2 Entered on FLSD Docket 08/10/2020 Page 80 of 82
Case 9:20-cv-81293-RKA Document 1-2 Entered on FLSD Docket 08/10/2020 Page 81 of 82
Case 9:20-cv-81293-RKA Document 1-2 Entered on FLSD Docket 08/10/2020 Page 82 of 82
